313 S.W.3d 744 (2010)
Charles W. EZELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70532.
Missouri Court of Appeals, Western District.
July 6, 2010.
Laura G. Martin, Kansas City, MO, for Appellant.
Jayne T. Woods, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.
Prior report: 233 S.W.3d 251.

ORDER
PER CURIAM:
Mr. Charles W. Ezell appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Mr. Ezell asserts that trial counsel was ineffective for causing the introduction of damaging credibility evidence.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).